Citation Nr: 0723073	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-21 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran's representative


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel
INTRODUCTION

The veteran served on active duty from February 1955 to 
February 1959.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Reno, Nevada, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(2006).

Service connection may also be granted on a presumptive basis 
for certain diseases, including sensorineural hearing loss, 
if the disability becomes manifest to a compensable degree 
within one year after separation from service.  38 C.F.R. 
§§ 3.307, 3.309 (2006).  Notwithstanding the applicable 
presumptive period, direct service connection may be 
established by evidence demonstrating that a disease or 
injury was in fact incurred or aggravated during active 
service.  38 C.F.R. § 3.303(d) (2006).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

The veteran contends that his hearing loss and tinnitus are 
the result of noise exposure in service while working as a 
pointer in the gun turret on the ship firing 5-inch and 
larger guns.  

A December 2004 private audiometric evaluation shows 
bilateral hearing loss for VA purposes.  

The Board notes that the veteran has not been afforded a VA 
examination in conjunction with his claims.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) [VA must assist veteran by 
obtaining nexus opinion where evidence of a current 
disability and an association between that disability and 
active service are shown].  In addition, there is no 
Department of Defense (DD) Form 214 of record which would 
confirm the veteran's military occupational specialty (MOS) 
during his period of service.  

The veteran has also not been provided correspondence that 
satisfies the more recent Veterans Claims Assistance Act 
(VCAA) notice requirements specified in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In Dingess/Hartman, the Court held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim - including the degree of disability and effective date 
of an award (such as here, following the grant of service 
connection).  So on remand, the veteran should be provided 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that informs him not only about the requirements 
for establishing his entitlement to increased ratings, but 
also concerning the downstream issue pertaining to the 
effective dates for the award of benefits, and also includes 
an explanation as to the type of evidence that is needed to 
establish an effective date.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), which includes an 
explanation of the information or 
evidence needed to establish a 
disability rating and effective date 
for the issues on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Take action to obtain and associate 
with the claims file the veteran's DD 
Form 214 documenting his MOS.  

3.  Schedule the veteran for a VA 
audiological examination to determine 
the nature and etiology of his hearing 
loss and tinnitus.  All indicated 
testing should be conducted.  The 
examiner should opine whether it is at 
least as likely as not (meaning at 
least 50-percent probable) that the 
hearing loss and tinnitus are related 
to noise exposure during the veteran's 
military service.  

4.  Then readjudicate the claims on 
appeal in light of the additional 
evidence obtained.  If the claims are 
not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an 
opportunity to respond to it.

Thereafter, these claims should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
disposition warranted concerning this claim.  No action is 
required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




